DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114) filed 12/22/2020 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims: (1) the 35 U.S.C. 112(b) rejection of claim 10 has been withdrawn; and (2) the 35 U.S.C. 103 rejection of claims 6-10 over Chu, Hansa, Leusner, and Smith has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 2, 6-10, and 21
Withdrawn claims: 				None
Previously cancelled claims: 		3-5 and 11-20
Newly cancelled claims:			6-10
Amended claims: 				1 and 21
New claims: 					None
Claims currently under consideration:	1, 2, and 21
Currently rejected claims:			1, 2, and 21
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the low-RAG oat flakes have a RAG:SAG ratio that is at least 35-65% less than a RAG:SAG ratio of conventional oat flakes”; however, the RAG:SAG ratio of conventional oat flakes is not necessarily a specific value, which renders the claim indefinite.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okoniewska (US 2016/0249627; cited by applicant), as evidenced by Decker (Decker, E.A., Rose, D.J., and Stewart, D.A., "Processing of oats and the impact of processing operations on nutrition and health benefits", 2014, British Journal of Nutrition, vol. 112, pages S58-S64) and Ambrose (Ambrose, A., “Ingredient of the Week: Rolled Wheat Flakes”, 2011, Houston Press, <https://www.houstonpress.com/restaurants/ingredient-of-the-week-rolled-wheat-flakes-6431395>).
Regarding claim 1, Okoniewska teaches a granola-based food product (corresponding to baked cereal product) ([0019]), the granola-based food product comprising of: about 35 wt.% (corresponding to about 34% fat in [0048] and about 1 wt.% water in [0052]) of the granola-based food product of a binder such as canola oil ([0049]) and water ([0052]), which falls within the claimed range; and 65 wt.% (corresponding to about 60 wt.% carbohydrates in [0030] and about 5 wt.% protein in [0045]) of the granola-based food product, which 
Regarding claim 2, Okoniewska teaches the invention as disclosed above in claim 1, including oat flakes or quick-cooking low-RAG oat flakes ([0027]-[0028]; [0039]) with a thickness of 0.02-0.027 inches and 0.014-0.018 inches (corresponding to 0.51-0.7 mm and 0.36-0.46 mm), respectively, as evidenced by Decker (page S62, column 1, paragraph 2), which overlap the claimed thickness range.
Regarding claim 21, Okoniewska teaches the invention as disclosed above in claim 1, including the low-RAG oat flakes are quick-cooking oats ([0039]) which are produced from cut groats, as evidenced by Decker (page S62, column 1, paragraph 1).

Response to Arguments
Claim Rejection – 35 U.S.C. §112(d) of claim 10: Applicant canceled claim 10 and therefore, the rejection is withdrawn.

Claim Rejection – 35 U.S.C. §103 of claims 1, 2, and 6-10 over Chu, Hansa, Leusner, and Smith:
Applicant amended claim 1 and canceled claims 6-10.  Applicant stated that Examiner’s interpretation of an oil-covered oat flake as a “low-RAG oat flakes” goes beyond the “broadest reasonable interpretation” of the phrase and one skilled in the art would not interpret the oil-covered oat flake as being an “oat flake”.  Applicant argued that the claimed “low-RAG oat flake” is an uncoated oat flake that, because of their thickness and how they are processed, display low RAG.  Applicant amended claim 1 to include the description of a “low-RAG” (Applicant’s Remarks, page 3, paragraph 5-page 4, paragraph 1).  Applicant then argued that the oil-covered oat flake in Chu does not qualify as the claimed “low-RAG oat flake” and that it teaches the use of baby oats which do not have the claimed thickness.  Applicant also stated that Chu does not teach the content of oat flake as now required by amended claim 1 and that the only examples which have high oat flake content include puffed rice, which has been excluded from the present invention.   Applicant stated that a practitioner would not have been motivated to both increase the amounts of oats and eliminate ingredients such as puffed rice (Applicant’s Remarks, page 4, paragraphs 2-6).  Applicant then argued that Hansa does not mention “average’ in connection with the size of its flakes as asserted by Examiner and that Hansa teaches the use of wheat flakes in “small quantities”, which would not be interpreted as teaching the claimed wheat flake content range (Applicant’s Remarks, page 4, paragraph 7-page 5, paragraph 3).  Applicant argued that Leusner teaches a significantly greater concentration of wheat flakes than that described by the “small quantities” in Hansa in a completely different product than the product of other prior art.  Applicant alleged that Examiner did not explain why one of skill in the art would be motivated to combine the teachings of Hansa and Leusner with Chu since Chu teaches 
However, the claim rejections have been updated to account for the newly-added limitations and are considered obvious in view of Okoniewska, as evidenced by Decker and Ambrose for the reasons detailed previously herein.  Due to the amendment of claim 1, neither Chu, Hansa, Leusner, nor Smith serve as prior art references in the new grounds of rejection above.  In the new grounds of rejection, Okoniewska teaches the granola-based food product having a low RAG:SAG ratio that consists of the claimed amounts of claimed ingredients without the need to incorporate puffed rice, as required by claim 1.  In light of the new primary reference, Applicant’s arguments are moot.

Claim Rejection – 35 U.S.C. §103 of claim 21 over Chu, Hansa, Leusner, and Smith, as evidenced by Emily: Applicant’s arguments have been fully considered and are considered moot.
Applicant concluded that because claim 21 depends from claim 1, it is patentable for the same reasons claim 1 is patentable (Applicant’s Remarks, page 7, paragraph 2).
However, the claim rejections has been updated to account for the newly-added limitations and are considered obvious in view of Okoniewska, as evidenced by Decker and Ambrose for the reasons detailed previously herein.  Due to the amendment of claim 1, neither Chu, Hansa, Leusner, nor Smith serve as prior art references in the new grounds of rejection above.  In the new grounds of rejection, Okoniewska with support 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791